Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 06/20/2022.     

 					Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17081172 filed on 10/27/2020.

Priority #			 Filling Data			 Country
108138836		             2019-10-28			  TW

Response to Amendment
5.	The Amendment filed on 06/20/2022 has been received.  Claim 1 has been amended.
Claims 5 and 6 have canceled. Accordingly, claims 1-4 and 7-10 are pending in the present Application. 

6.					Response to Arguments
	Applicant’s arguments filed on 06/20/2022, pages 4-8 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Chen et al. (CN 110007107 A) and in view of MADEJ et al. (WO2014025559) and further in view of ST-PIERRE et al. (US 20100134598)) does not teach the limitations “wherein the projection area is located in the measurement area within the resolution distance range; wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area; wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area” in amended independent claim 1, since “the crosshair pattern recited in the cited references is a light pattern for pointing a center of an area. The pattern should have an intercross at the center of the area, but the pattern is not disposed across the measurement area. Referring to Fig. 6A of ST-PIERRE, although the crosshair pattern can point the center of the area, it cannot illustrate a boundary of the area” and ” he optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area, so that at least a part of the optical alignment indicator is shown on the object when at least a part of the object is located in the measurement area. Referring to Fig. 5 of this disclosure, the optical alignment indicator is arranged along two different intersecting sides of the measurement area, but the optical alignment indicator may not have an intercross for centering. The optical alignment indicator may not have an intercross at a center of the measurement area, but the optical alignment indicator can point the center if the t intercross is disposed at the center. At least a part of the optical alignment indicator is located at a boundary of the measurement area, so that an end or a periphery of the optical alignment indicator is illustrated on the object when a portion of the object is located out of the measurement area. Therefore, the operator can know whether the whole object is located within the boundary of the area”.  (remark, page 5-7).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Chen et al. (CN 110007107 A) and in view of MADEJ et al. (WO2014025559)  and further in view of DANCE et al. (EP 1205790) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, the combination of Chen and MADEJ  discloses that “wherein the projection area is located in the measurement area within the resolution distance range”. MADEJ, for example, discloses that in fig. 4 and paragraph 0028, as: “…An illuminating light assembly 42 is also mounted in the housing of the imaging reader and preferably includes a plurality of illuminating light sources, e.g., light emitting diodes (LEDs) and illuminating lenses arranged to uniformly illuminate the target with illumination light. An aiming light assembly 46 is also mounted in the
housing and is operative for projecting an aiming light pattern or mark, such as a "crosshair" pattern, with aiming light from an aiming light source, e.g., an aiming laser or one or more LEDs, through aiming lenses on the target. The user aims the aiming pattern on the target to be imaged”.
Second, the combination of Chen and MADEJ, DANCE teaches that wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area. DANCE, for example, teaches that in fig. 2; in fig. 2, component 32 is the optical alignment indicator, and 32 is located at a boundary of the measurement area, which is 34. and also suggested in column 3, line 14-25,  as: “an optical projector 30 for projecting a field of view indicator 32 onto the subject field, namely the document 14 to be captured”.
Third, the combination of Chen and MADEJ, DANCE teaches that “wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area”. DANCE, for example, teaches that in fig. 2; as shown in fig. 2, optical alignment indicator 32 is arranged along two different intersecting sides of the measurement area and across the measurement area of 34; as also suggested in column 3, line 14-34, as: “The field of view indicator 32 is visible on the document itself… enables the user to position the camera correctly to capture the desired page or other region of document image. For example, in Fig. 2, the camera is positioned such that the text 34 towards the lower half of the document 14 is encompassed by the camera's field of view… The field of view indicator 32 may take a number of different forms, for example, markers indicating the frame corners, or dotted lines, or a grid, or illumination of an entire region. In the present embodiment, a rectangular boundary line is preferred as a clear, unambiguous indication of the field of view boundaries” and column 4, line 10-20, “The projector 30 is controllable by the controller 28 to enable the size of the field of view indicator 32 to be varied. The controller 28 determines the correct size of the field of view indicator to match the predetermined zone 40a (or 40b or 40c)”.
Therefore, the combination of Chen and MADEJ, DANCE the limitations of “wherein the projection area is located in the measurement area within the resolution distance range; wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area; wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area” in amended independent claim 1. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claim.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Chen and MADEJ, DANCE the limitations of “wherein the projection area is located in the measurement area within the resolution distance range; wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area; wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area” in amended independent claim 1.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
8.	Claims 1-4, 7-9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110007107 A) and in view of MADEJ et al. (WO2014025559) and further in view of DANCE et al. (EP 1205790).
       
	Regarding claim 1, Chen teaches an optical volume measurement device (fig. 1), comprising: a main body, comprising a working surface (as shown in fig. 1); 
a pair of photographic lenses (fig. 1, component 1, 2), disposed on the working surface, each of the photographic lenses comprising an image acquiring area extended forwardly therefrom and capturing images within the image acquiring area separately (as shown in fig. 1; also suggested in page 5, including Camera 1 (silent frame equivalent focal length is about 20mm) that focal length is 2.8mm, (silent frame is equivalent for the camera 2 that focal length is 8.0mm Focal length is about 57mm)), wherein an resolution distance range is located in front of each photographic lens (as shown in fig. 5, wherein an resolution distance range is located in front of each photographic lens of each camera) , and each photographic lens identifies images within the resolution distance range (as shown in fig. 5, fig. 6), and the pair of image acquiring areas are partially overlapped to form a measurement area within the resolution distance range (as shown in fig. 6, the pair of image acquiring areas are partially overlapped to form a measurement area within the resolution distance range; also suggested in page 5, …, the camera shooting that camera 1 that embedded chip 6 is respectively 2.8mm with distance measuring sensor 4, focal length, focal length are 8.0mm First 2 are connected. The camera 2 that the camera 1 and focal length that focal length is 2.8mm are 8.0mm is configured as shooting ground image… to take the photograph according to distance to the ground As first 1 and camera 2 are used to calculate image optical flow velocity… the acquired image of camera 1 and 2 Height section is respectively 0.2m-1.2m, 1.0m-3.0m, wherein there is the overlapping working range of 0.2m from 1.0m to 1.2m) ; 
	an optical distance measuring unit, disposed on the working surface (fig. 1, component 4; page 5, distance measuring sensor 4; page 3, the distance measuring sensor is configured as measurement distance to the ground The distance measuring sensor is configured as base Optical flow method in computer vision carries out distance exam).
	It is noticed that Chen does not disclose explicitly an optical projecting unit, disposed on the working surface and forwardly projecting an optical alignment indicator in a projection area; wherein the projection area is located in the measurement area within the resolution distance range.
	MADEJ disclose of an optical projecting unit, disposed on the working surface and forwardly projecting an optical alignment indicator in a projection area (fig. 4, component 42; paragraph 0028, …An illuminating light assembly 42 is also mounted in the housing of the
imaging reader and preferably includes a plurality of illuminating light sources, e.g., light
emitting diodes (LEDs) and illuminating lenses arranged to uniformly illuminate the
target with illumination light);
	wherein the projection area is located in the measurement area within the resolution distance range (as shown in fig. 4; paragraph 0028, …An illuminating light assembly 42 is also mounted in the housing of the imaging reader and preferably includes a plurality of illuminating light sources, e.g., light emitting diodes (LEDs) and illuminating lenses arranged to uniformly illuminate the target with illumination light. An aiming light assembly 46 is also mounted in the
housing and is operative for projecting an aiming light pattern or mark, such as a "crosshair" pattern, with aiming light from an aiming light source, e.g., an aiming laser or one or more LEDs, through aiming lenses on the target. The user aims the aiming pattern on the target to be imaged.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that an optical projecting unit, disposed on the working surface and forwardly projecting an optical alignment indicator in a projection area; wherein the projection area is located in the measurement area within the resolution distance range as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of illuminates the target (paragraph 0028).
	It is noticed that Chen does not disclose explicitly wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area; wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area.
	DANCE disclose of wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area (fig. 2; in fig. 2, component 32 is the optical alignment indicator, and 32 is located at a boundary of the measurement area, which is 34. and also suggested in column 3, line 14-25,  as: “an optical projector 30 for projecting a field of view indicator 32 onto the subject field, namely the document 14 to be captured”);
	wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area (fig. 2; as shown in fig. 2, optical alignment indicator 32 is arranged along two different intersecting sides of the measurement area and across the measurement area of 34; as also suggested in column 3, line 14-34, as: “The field of view indicator 32 is visible on the document itself… enables the user to position the camera correctly to capture the desired page or other region of document image. For example, in Fig. 2, the camera is positioned such that the text 34 towards the lower half of the document 14 is encompassed by the camera's field of view… The field of view indicator 32 may take a number of different forms, for example, markers indicating the frame corners, or dotted lines, or a grid, or illumination of an entire region. In the present embodiment, a rectangular boundary line is preferred as a clear, unambiguous indication of the field of view boundaries; and column 4, line 10-20, “The projector 30 is controllable by the controller 28 to enable the size of the field of view indicator 32 to be varied. The controller 28 determines the correct size of the field of view indicator to match the predetermined zone 40a (or 40b or 40c)”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wherein at least a part of the optical alignment indicator is located at a boundary of the measurement area; wherein the optical alignment indicator is arranged along two different intersecting sides of the measurement area and across the measurement area as a modification to the optical volume measurement device  for the benefit of the projected indicator is controlled to indicate only the capture zone (Abstract).


	Regarding claim 2, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the main body comprises a handle.
	MADEJ disclose of the main body comprises a handle (fig. 2, component 30; paragraph 0025, … The imaging reader 30 can thus be used as a stationary workstation in which products are slid or swiped past, or presented to, the vertical window 26, or can be picked up off the
countertop and held in the operator's hand and used as a handheld imaging reader).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the main body comprises a handle as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of the device can be picked up off the countertop and held in the operator's hand (paragraph 0025).

	Regarding claim 3, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the main body comprises a switch to drive the optical projecting unit.
	MADEJ disclose of the main body comprises a switch to drive the optical projecting unit (fig. 2, component 26, 34; paragraph 0025, in which a trigger 34 is manually depressed to initiate imaging of a target.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the main body comprises a switch to drive the optical projecting unit as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of initiate imaging of a target  (paragraph 0025).

	Regarding claim 4, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that the working surface is located on one side of the main body (fig. 1).
	It is noticed that Chen does not disclose explicitly the main body is in a form of a mobile phone, and another side of the main body is provided with a display.
	MADEJ disclose of the main body is in a form of a mobile phone (paragraph 0040, … the arrangement described herein is not intended to be limited to a stand-alone electro-optical reader, but could be implemented as an auxiliary system in other apparatus, such as a computer or mobile terminal), and another side of the main body is provided with a display (fig. 1, another side of  the main body is provided with a display 20).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the main body is in a form of a mobile phone, and another side of the main body is provided with a display as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of see the image of the device (paragraph 0024).

	Regarding claim 7, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that each image acquiring area is a cone-shaped space that expands and extends forwardly from each photographic lens (from fig. 5, it tells that each image acquiring area is a cone-shaped space that expands and extends forwardly from each photographic lens).

	Regarding claim 8, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the projection area is a cone-shaped space that expands and extends forwardly from the optical projecting unit.
	MADEJ disclose of the projection area is a cone-shaped space that expands and extends forwardly from the optical projecting unit (fig. 4, in which, 42 and 46 will produce a cone-shaped space that expands and extends forwardly from the optical projecting unit).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a cone-shaped space that expands and extends forwardly from the optical projecting unit as taught by MADEJ as a modification to the optical volume measurement device of Chen  for the benefit of illuminate the target (paragraph 0028).

	Regarding claim 9, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. In addition, Chen further discloses that the optical distance measuring unit is arranged between the pair of photographic lenses (fig. 1, component 4 is arranged between the pair of photographic lenses).

9.	Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110007107 A) and in view of MADEJ et al. (WO2014025559) and further in view of DANCE et al. (EP 1205790) and further in view of ST-PIERRE et al. (US 20100134598).   

	Regarding claim 10, the combination of Chen, MADEJ and DANCE teaches the limitations of claim 1 as discussed above. 
	It is noticed that Chen does not disclose explicitly the optical projecting unit is arranged between the pair of photographic lenses.
	ST-PIERRE disclose of the optical projecting unit is arranged between the pair of photographic lenses (fig. 1, in which, 16 are the pair of photographic lenses and 14 is of the optical projecting unit and it is arranged between the pair; paragraph 0028, … Still referring to FIG. 1, the 3-D scanning apparatus is complemented with two sets of basic cameras, optics, and filters shown at 16, hereinafter referred to as basic cameras 16… the LEDs at 14).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the optical projecting unit is arranged between the pair of photographic lenses as a modification to the optical volume measurement device of Chen  for the benefit of illuminate the target (paragraph 0028).

10.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423